 

EXHIBIT 10.1

 

Subscription Agreement

 

This subscription agreement (this “Subscription”) is dated February 26, 2020, by
and between Silverback Capital Corporation (the “Investor”) and Cemtrex, Inc., a
Delaware corporation (the “Company”), whereby the parties agree as follows:

 

WHEREAS, the Company desires to sell, and the Investor desires to purchase
shares of the Company’s common stock, $0.001 par value per share (“Common
Stock”), which currently trades on The Nasdaq Capital Market (the “Principal
Market”).

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein, the
parties hereto agree as follows:

 

1. Subscription.

 

(a) Investor agrees to buy and, subject to acceptance as provided below, the
Company agrees to sell and issue to Investor, 347,000 shares of Common Stock
(the “Shares”), free of restrictive legends and stop transfer orders, for the
Purchase Price (as defined in this Subscription). The “Purchase Price” shall
mean $1.30 per share. Once the Purchase Price has been tendered to the Company,
the Company shall issue the Shares to the Investor’s brokerage account (through
the facilities of the Depository Trust Company’s DWAC system in accordance with
the instructions provided by the Investor).

 

(b) The Shares have been registered pursuant to a Registration Statement on Form
S- 3, Registration No. 333-218501, which registration statement (the
“Registration Statement”) was originally declared effective by the Securities
and Exchange Commission on June 14, 2017, and is effective on the date hereof. A
final prospectus supplement will be delivered as required by law.

 

(c) The Company may accept this Subscription as provided in this Subscription
for the Shares subscribed for by executing a copy hereof and providing such
executed copy to the Investor. The Shares subscribed for herein will not be
deemed issued to or owned by the Investor until the Subscription has been
executed by the Investor and countersigned by the Company and the Closing with
respect to the Investor’s subscription has occurred.

 

(d) The closing of the transaction contemplated by this Subscription (the
“Closing”) shall occur once the full Purchase Price has been tendered, a
completed and fully executed copy of this Subscription has been tendered, the
Shares are reflected in the Investor’s brokerage account (through the facilities
of the Depository Trust Company’s DWAC system in accordance with the
instructions provided by the Investor), the Company shall have filed the final
prospectus supplement to the Registration Statement pursuant to Rule 424(b) with
respect to the Shares (the “Prospectus Supplement”), and all other conditions in
this Subscription have been satisfied. If the Closing does not occur on or prior
to February 26, 2020 (the “Closing Date”), then this Subscription shall be null
and void and of no further force or effect at the option of the Investor.

 

(e) The Company shall pay any and all transfer, stamp or similar taxes that may
be payable with respect to the issuance and delivery of any shares of the Shares
to the Investor made under this Subscription.

 

 

   

 

2. Company Representations and Warranties.

 

The Company represents and warrants to the Investor that as of the date of this
Subscription and the date of the Closing:

 

(a) the (i) Company has full corporate power and authority to enter into this
Subscription and to perform all of its obligations hereunder; (ii) this
Subscription has been duly authorized and executed by and, when delivered in
accordance with the terms hereof, will constitute a valid and binding agreement
of the Company enforceable in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the rights and remedies of creditors
generally or subject to general principles of equity; (iii) the execution and
delivery of this Subscription and the consummation of the transactions
contemplated hereby do not conflict with or result in a breach of (a) the
Company’s Certificate of Incorporation, as amended, or Bylaws, or (b) any
agreement to which the Company is a party or by which any of its property or
assets is bound; (iv) the Shares when issued and paid for in accordance with the
terms of this Subscription will be duly authorized, validly issued, fully paid,
non-assessable, free of restrictive legends and stop transfer orders, and freely
tradeable by the Investor; (v) all preemptive rights or rights of first refusal
held by stockholders of the Company and applicable to the transactions
contemplated hereby have been duly satisfied or waived in accordance with the
terms of the agreements between the Company and such stockholders conferring
such rights; and (vi) the transactions contemplated hereby have been duly
authorized by the Company’s Board of Directors.

 

(b) The Company has filed all reports, schedules, forms, statements and other
documents required to be filed by it with the United States Securities and
Exchange Commission (the “SEC”) pursuant to the reporting requirements of the
1934 Act (all of the foregoing filed prior to the date hereof and all exhibits
included therein and financial statements and schedules thereto and documents
incorporated by reference therein being hereinafter referred to as the “SEC
Documents.” As of their respective dates (except as they have been correctly
amended), the SEC Documents complied in all material respects with the
requirements of the 1934 Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC (except as they may have
been properly amended), contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. As of their respective dates (except as they
have been properly amended), the financial statements of the Company included in
the SEC Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto. Such financial statements have been prepared in accordance with
generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments). Except for routine
correspondence, such as comment letters and notices of effectiveness in
connection with previously filed registration statements or periodic reports
publicly available on EDGAR, to the Company’s knowledge, the Company or any of
its subsidiaries (the “Subsidiaries”) are not presently the subject of any
inquiry, investigation or action by the SEC.

 



2

 

 

(c) Except as disclosed in the SEC Documents, (i) no shares of the Company’s
capital stock are subject to preemptive rights or any other similar rights or
any liens or encumbrances suffered or permitted by the Company, (ii) there are
no outstanding debt securities of the Company or any of its Subsidiaries, (iii)
there are no outstanding options, warrants, scrip, rights to subscribe to, calls
or commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
Subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its Subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its Subsidiaries or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company or any of its Subsidiaries, (iv) there
are no material agreements or arrangements under which the Company or any of its
Subsidiaries is obligated to register the sale of any of their securities under
the 1933 Act (except the Subscription), (v) there are no outstanding securities
or instruments of the Company or any of its Subsidiaries which contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to redeem a security of the Company or any of its
Subsidiaries, (vi) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Shares as described in this Subscription, (vii) the Company does not have
any stock appreciation rights or “phantom stock” plans or agreements or any
similar plan or agreement, (viii) there has been no material adverse change in
the business, properties, operations, financial condition or results of
operations of the Company or its Subsidiaries taken as a whole, (ix) the Company
has not taken any steps, and does not currently expect to take any steps, to
seek protection pursuant to any bankruptcy law nor does the Company or any of
its Subsidiaries have any knowledge or reason to believe that its creditors
intend to initiate involuntary bankruptcy or insolvency proceedings, (x) the
Company is financially solvent and is generally able to pay its debts as they
become due, (xi) to the Company’s knowledge, there is no action, suit,
proceeding, inquiry or investigation before or by any court, public board,
government agency, self-regulatory organization or body pending or, to the
knowledge of the Company or any of its Subsidiaries, threatened against the
Company, the Common Stock or any of the Company’s Subsidiaries or any of the
Company’s or the Company’s Subsidiaries’ officers or directors in their
capacities as such, (xii) to the Company’s knowledge, none of the Company’s
active and registered trademarks, trade names, service marks, service mark
registrations, service names, patents, patent rights, copyrights, inventions,
licenses, approvals, governmental authorizations, trade secrets and other
intellectual property rights have expired or terminated, (xiii) the Company and
its Subsidiaries have good and marketable title to all personal property owned
by them that is material to the business of the Company and its Subsidiaries, in
each case free and clear of all liens, encumbrances and defects, (xiv) the
Company and each of its Subsidiaries are insured by insurers of recognized
financial responsibility against such losses and risks and in such amounts as
management of the Company believes to be reasonable and customary in the
businesses in which the Company and its Subsidiaries are engaged, (xv) the
Company and its Subsidiaries possess all material certificates, authorizations
and permits issued by the appropriate federal, state or foreign regulatory
authorities necessary to conduct their respective businesses as currently
conducted, and neither the Company nor any such Subsidiary has received any
written notice of proceedings relating to the revocation or modification of any
such material certificate, authorization or permit, (xvi) the Company and each
of its Subsidiaries has made or filed all federal and state income and all other
material tax returns, reports and declarations required by any jurisdiction to
which it is subject (unless and only to the extent that the Company and each of
its Subsidiaries has set aside on its books reserves reasonably adequate for the
payment of all unpaid and unreported taxes or filed valid extensions) and has
paid all taxes and other governmental assessments and charges that are material
in amount, shown or determined to be due on such returns, reports and
declarations, and (xvii) to the Company’s knowledge, the Company and its
Subsidiaries (i) are in material compliance with any and all applicable foreign,
federal, state and local laws and regulations relating to the protection of
human health and safety or the environment and with respect to hazardous or
toxic substances or wastes, pollutants or contaminants (“Environmental Laws ”),
(ii) have received all material permits, licenses or other approvals required of
them under applicable Environmental Laws to conduct their respective businesses
and (iii) are in material compliance with all terms and conditions of any such
permit, license or approval, except where, in each of the three foregoing
clauses.

 

3

 

 

(d) The Registration Statement has been declared effective by the SEC, and no
stop order has been issued or is pending or, to the knowledge of the Company,
threatened by the SEC with respect thereto. As of the date hereof, the Company
has a dollar amount of securities registered and unsold under the Registration
Statement, which is not less than the sum of the Purchase Price. The Company
shall keep the Registration Statement effective pursuant to Rule 415 promulgated
under the 1933 Act and available for sales of all Shares to the Investor until
the date on which all the Shares have been sold under this Subscription. The
Registration Statement (including any amendments or supplements thereto and
prospectuses or prospectus supplements, including the Prospectus Supplement,
contained therein) shall not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein, or necessary to
make the statements therein, in light of the circumstances in which they were
made, not misleading.

 

(e) The Company has not made any offers or sales of any security (other than the
Shares) under circumstances that would cause the offering of the Shares to be
integrated with any other offering of securities by the Company for the purpose
of any stockholder approval provision applicable to the Company or its
securities.

 

(g) The Company has not made any offers or sales of any security (other than the
Shares) under circumstances that would cause the offering of the Shares to be
integrated with any other offering of securities by the Company for the purpose
of any exchange approval provision applicable to the Company or its securities
(including but not limited to with respect to the Principal Market).

 

3. Additional Covenants of the Company.

 

(a) Filing of Form 8-K and Prospectus Supplement. The Company agrees that it
shall, if required under federal securities law, within the time required under
the 1934 Act, file a Current Report on Form 8-K disclosing this Subscription and
the transaction contemplated hereby. The Company shall file on the date hereof
the Prospectus Supplement to the Company’s existing shelf Registration Statement
covering the sale of the Shares in accordance with the terms of the
Subscription. The Company shall keep the Registration Statement effective
pursuant to Rule 415 promulgated under the 1933 Act and available for sales of
all Shares to the Investor until the date on which all the Shares have been sold
by the Investor. The Registration Statement (including any amendments or
supplements thereto and prospectuses or prospectus supplements, including the
Prospectus Supplement, contained therein) shall not contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein, or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading.

 

(b) Blue Sky. The Company shall take such action, if any, as is reasonably
necessary in order to obtain an exemption for or to qualify the sale of the
Shares to the Investor under this Subscription under applicable securities or
“Blue Sky” laws of the states of the United States in such states as required.

 

(c) Listing. The Company shall promptly secure the listing of all of the Shares
upon each national securities exchange and automated quotation system that
requires an application by the Company for listing, if any, upon which shares of
Common Stock are then listed (subject to official notice of issuance) and shall
maintain such listing, so long as any other shares of Common Stock shall be so
listed. The Company shall maintain the Common Stock’s listing on the Principal
Market. Neither the Company nor any of its Subsidiaries shall take any action
that would be reasonably expected to result in the delisting or suspension of
the Common Stock on the Principal Market. The Company shall pay all fees and
expenses in connection with satisfying its obligations under this Section

 

4. Investor Representations, Warranties and Acknowledgments.

 

(a) The Investor represents and warrants that: (i) it has full right, power and
authority to enter into this Subscription and to perform all of its obligations
hereunder; (ii) this Subscription has been duly authorized and executed by the
Investor and, when delivered in accordance with the terms hereof, will
constitute a valid and binding agreement of the Investor enforceable against the
Investor in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the rights and remedies of creditors generally or subject to general
principles of equity; (iii) the execution and delivery of this Subscription and
the consummation of the transactions contemplated hereby do not conflict with or
result in a breach of (A) the Investor’s certificate of incorporation or by-laws
(or other governing documents), or (B) any material agreement or any law or
regulation to which the Investor is a party or by which any of its property or
assets is bound; (iv) it has had full access to the base prospectus included in
the Registration Statement and the Company’s periodic reports and other
information incorporated by reference therein (the “Prospectus”), and was able
to read, review, download and print such materials; (v) in making its investment
decision with respect to the Shares, the Investor and its advisors, if any, have
relied solely on the Prospectus; (vi) it is knowledgeable, sophisticated and
experienced in making, and is qualified to make, decisions with respect to
investments in securities representing an investment decision like that involved
in the purchase of the Shares; (vii) the Investor is not a member of the
Financial Industry Regulatory Authority as of the date hereof; and (viii) the
Investor is an “accredited investor” as that term is defined in Rule 501(a)(3)
of Regulation D under the 1933 Act.

 

4

 

 

(b) Other than consummating the transactions contemplated hereunder, neither
Investor nor Investor’s beneficial owner(s), directly or indirectly executed any
purchases or sales, including Short Sales, of the securities of the Company
during the period commencing as of the time that such Investor first received a
term sheet (written or oral) from the Company or any other person representing
the Company setting forth the material terms of the transactions contemplated
hereunder and ending immediately prior to the execution hereof. Furthermore, the
Investor has maintained the confidentiality of all disclosures made to it in
connection with this transaction (including the existence and terms of this
transaction) except with respect to the Company’s affiliates, the Company’s
legal counsel, Investor’s legal counsel, Advisory Group Equity Services Ltd.
(CRD #15427) (“Advisory Group”), as well as entities and individuals associated
with Advisory Group.

 

5. Regulation SHO. The Investor also represents and warrants that, other than
the transactions contemplated hereunder, the Investor has not executed any
“short sales” as defined in Rule 200 of Regulation SHO under the Securities
Exchange Act of 1934 (the “Short Sales”), in the securities of the Company
during the period commencing from the time that the Investor first became aware
of the proposed transactions contemplated hereunder until the date hereof
(“Discussion Time”).

 

6. Additional Conditions to the Investor’s Obligation to Purchase the Shares. In
addition to all other conditions provided in this Subscription, the obligation
of the Investor to purchase the Shares shall be subject to the satisfaction of
each of the following conditions:

 

(a) The Common Stock shall be authorized for quotation on the Principal Market,
trading in the Common Stock shall not have been within the last 365 days
suspended by the SEC or the Principal Market, and the Shares shall be approved
for listing upon the Principal Market.

 

(b) The representations and warranties of the Company shall be true and correct
in all respects as of the date of this Subscription and the date of the Closing,
and the Company shall have performed, satisfied and complied in all respects
with the covenants, agreements and conditions required by this Subscription to
be performed, satisfied or complied with by the Company at or prior to the date
hereof.

 

(c) The Registration Statement shall have been declared effective under the 1933
Act by the SEC and no stop order with respect thereto shall be pending or
threatened by the SEC. The Company shall have prepared and delivered to the
Investor a final and complete form of prospectus supplement, dated and current
as of the date hereof, to be used in connection with the issuances of the Shares
to the Investor, and filed by the Company pursuant to Rule 424(b). The Company
shall have made all filings under all applicable federal and state securities
laws necessary to consummate the issuance of the Shares pursuant to this
Subscription in compliance with such laws.

 

(d) The Shares have been delivered to the Investor and are reflected in the
Investor’s brokerage account (through the facilities of the Depository Trust
Company’s DWAC system in accordance with the instructions provided by the
Investor).

 

5

 

 

7. Governing Law and Venue; Miscellaneous.

 

(a) This Subscription constitutes the entire understanding and agreement between
the parties with respect to its subject matter, and there are no agreements or
understandings with respect to the subject matter hereof which are not contained
in this Subscription. This Subscription may be modified only in writing signed
by the parties hereto.

 

(b) This Subscription may be executed in any number of counterparts, all of
which taken together shall constitute one and the same instrument and shall
become effective when counterparts have been signed by each party and delivered
to the other parties hereto, it being understood that all parties need not sign
the same counterpart. Execution may be made by delivery by facsimile or by email
delivery of a “.pdf” format data file.

 

(c) In consideration of the Investor’s execution and delivery of the
Subscription and acquiring the Shares hereunder and in addition to all of the
Company’s other obligations under the Subscription, the Company shall defend,
protect, indemnify and hold harmless the Investor and all of its affiliates,
members, officers, directors, attorneys, and employees, and any of the foregoing
person’s agents or other representatives (including, without limitation, those
retained in connection with the transactions contemplated by this Subscription)
(each an “Indemnitee” and collectively, the “Indemnitees”) from and against any
and all actions, causes of action, suits, claims, losses, costs, penalties,
fees, liabilities and damages, and expenses in connection therewith
(irrespective of whether any such Indemnitee is a party to the action for which
indemnification hereunder is sought), and including reasonable attorneys’ fees
and disbursements (the “Indemnified Liabilities”), incurred by any Indemnitee as
a result of, or arising out of, or relating to (a) any misrepresentation or
breach of any representation or warranty made by the Company in the Subscription
or any other certificate, instrument or document contemplated hereby or thereby,
(b) any untrue statement of a material fact or omission to state a material fact
required to be stated in the Registration Statement and/or Prospectus
Supplement, or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading, (c) any breach of any
covenant, agreement or obligation of the Company contained in the Subscription
or any other certificate, instrument or document contemplated hereby or thereby,
or (d) any cause of action, suit or claim brought or made against such
Indemnitee and arising out of or resulting from the execution, delivery,
performance or enforcement of the Subscription or any other certificate,
instrument or document contemplated hereby or thereby, other than with respect
to Indemnified Liabilities which directly and primarily result from (A) a breach
of any of the Investor’s representations and warranties, covenants or agreements
contained in this Subscription, or (B) the gross negligence or willful
misconduct of the Investor or any other Indemnitee. To the extent that the
foregoing undertaking by the Company may be unenforceable for any reason, the
Company shall make the maximum contribution to the payment and satisfaction of
each of the Indemnified Liabilities which is permissible under applicable law.

 

(d) The provisions of this Subscription are severable and, in the event that any
court or officials of any regulatory agency of competent jurisdiction shall
determine that any one or more of the provisions or part of the provisions
contained in this Subscription shall, for any reason, be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision or part of a provision of
this Subscription and this Subscription shall be reformed and construed as if
such invalid or illegal or unenforceable provision, or part of such provision,
had never been contained herein, so that such provisions would be valid, legal
and enforceable to the maximum extent possible, so long as such construction
does not materially adversely effect the economic rights of either party hereto.

 

6

 

 

(e) All communications hereunder shall be in writing and shall be mailed, hand
delivered, sent by a recognized overnight courier service such as Federal
Express, or sent via facsimile or email, to the party to whom it is addressed at
the following addresses or such other address as such party may advise the other
in writing:

 

If to the Company:

 

Cemtrex, Inc.

276 Greenpoint Ave., Suite 208

Brooklyn, NY 11222

Attention: Saagar Govil, Chief Executive Officer E-Mail: sgovil@cemtrex.com

 

If to the Investor:

 

All notices hereunder shall be effective upon receipt by the party to which it
is addressed.

 

(f) Any dispute arising under, relating to, or in connection with the
SUBSCRIPTION or related to any matter which is the subject of or incidental to
the SUBSCRIPTION (whether or not such claim is based upon breach of contract or
tort) shall be subject to the exclusive jurisdiction and venue of the state
COURTS located in New york, new york and/or federal courts located in new york,
ne york. This provision is intended to be a “mandatory” forum selection clause
and governed by and interpreted consistentLY with new york law.

 

(g) This Subscription shall be binding upon and inure to the benefit of the
parties and their respective successors and assigns. The Company shall not
assign this Subscription or any rights or obligations hereunder without the
prior written consent of the Investor, including by merger, reorganization,
restructuring, consolidation, financing, or otherwise. The Investor may not
assign its rights or obligations under this Subscription.

 

(h) The Company and Investor shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Subscription and the consummation of the transactions
contemplated hereby.

 

[signature page to follow]

 

7

 

 

If the foregoing correctly sets forth our agreement, please confirm this by
signing and returning to us the duplicate copy of this Subscription.

 

 

COMPANY:

     

CEMTREX, INC.





      By:    

Name:



Saagar Govil   Title: Chief Executive Officer        

INVESTOR:





 

 



By:





    Name:     Title:  

 

 

 